UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2574



NANCY BROWN,

                                              Plaintiff - Appellant,

          versus


AMERICAN NATIONAL RED CROSS,

                                               Defendant - Appellee,

          and

AMERICAN RED CROSS - VIRGINIA; AMERICAN RED
CROSS - WASHINGTON,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-97-385)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Nancy Brown, Appellant Pro Se. Eric Carl Lund, BALLARD, SPAHR,
ANDREWS & INGERSOLL, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting Appel-

lee's motion for summary judgment. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Brown v.
American Nat'l Red Cross, No. CA-97-385 (E.D. Va. Oct. 20, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2